DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-10, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moiseev et al., RU 2147337 (citations drawn from the translation provided by Applicant on 10/01/2019), hereinafter referred to as Moiseev.
Regarding Claim 1, Moiseev discloses a method for increasing production of fluids from a well having a wellbore extending into a formation having a hydrocarbon reservoir, the method comprising:
Inserting a tool (generally the cable deployed string having multiple housing elements 1) into the wellbore, the tool comprising:
	A body (housing structures 1) defining an interior chamber (as seen in Figures 2/3), the interior chamber containing a plurality of reactants, the reactants comprising sodium azide (Translated Page 2, Lines 22-41);

Initiating a reaction of the sodium azide to produce in-situ nitrogen in the well (Abstract; Translate Page 2, Line 31-47).
Regarding Claims 7 and 8, Moiseev further discloses that the system may include a plurality of bodies arranged at different locations along the string, each having their own interior chambers, reactants, and ignition sources (as seen in Figure 1, multiple body sections 10 are connected to the line; Translated Page 3, Line 23-26).
Regarding Claim 9, Moiseev further discloses determining a depth in the wellbore for the in-situ production of nitrogen (determined by the placement of perforations in the wellbore at specific formation intervals, Abstract) and determining that the second module is nearest the depth (in the absence of more specific definitions of the determination of the first and second modules and depths, such a selection is largely arbitrary such that a user could simply define the location of one of the modules at a perforation depth as the second module located at a desired depth).  
Regarding Claim 10, Moiseev discloses a downhole tool for the in-situ production of nitrogen in a well, the tool comprising:
A body (generally housing structures 1) defining an interior chamber as seen in Figures 2/3), the interior chamber containing a plurality of reactants, the reactants comprising sodium azide (Translated Page 2, Lines 22-41);
An ignition component connected to a wireline cable (geophysical logging cable 12), the ignition component comprising an ignitor (using squibs/ignitors, Translated Page 2, Lines 22-41).
Regarding Claim 14, Moiseev further discloses that the system may include a plurality of bodies arranged at different locations along the string, each having their own interior chambers, reactants, and 
Regarding Claim 15, Moiseev further discloses that the plurality of reactants at least partially surround the ignition component (as seen in Figures 3/4, the ignition mechanism at the top of the body is at least partially surrounded on the bottom end by the reactant chamber).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moiseev (RU 2147337) in view of Hill, U.S. Patent 4,823,875, hereinafter referred to as Hill.
Regarding Claim 2, Moiseev discloses the limitations presented in Claim 1 as previously discussed.  While Moiseev discloses that the system may utilize a geophysical logging cable (12) for sending an activation signal to the ignition source from a surface controller location, it does not expressly disclose that such a signal is an electrical signal.
Additionally, Hill teaches the use of a downhole gas generating ignition wireline tool which uses a wireline cable (28) extending from a surface control location to a downhole location, wherein the 
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the generic signal actuation of the logging cable of Moiseev for an electrical ignition signal through a wireline as taught by Hill.  Doing so merely constitutes a substitution of one generic actuation signal for a specific wireline standard option with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Regarding Claim 16, Moiseev discloses a downhole tool for in-situ production of nitrogen in a well, the tool comprising:
A first module (generic downhole tool segments as seen in Figure 1) located a first position along a geophysical logging cable 12), the first module comprising:
A first body (generically tool bodies 1) defining an interior chamber (as seen in Figures 2/3), the interior chamber containing a plurality of reactants, the reactants comprising sodium azide (Translated Page 2, Lines 22-41) and an ignition component connected to a wireline cable (geophysical logging cable 12), the ignition component comprising an ignitor (using squibs/ignitors, Translated Page 2, Lines 22-41);
Moiseev further discloses that the tool system may comprise a plurality of such bodies (including second or additional modules) arranged at different locations along the string, each having their own interior chambers, reactants, and ignition sources (as seen in Figure 1, multiple body sections 10 are connected to the line; Translated Page 3, Line 23-26); and
Wherein the first and second modules may be independently activated to produce nitrogen gas in response to a signal through the cable (Translated Page 3, Lines 23-41).
While Moiseev discloses that the system may utilize a geophysical logging cable (12) for sending an activation signal to the ignition source from a surface controller location, it does not expressly disclose that such a signal is an electrical signal.

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the generic signal actuation of the logging cable of Moiseev for an electrical ignition signal through a wireline as taught by Hill.  Doing so merely constitutes a substitution of one generic actuation signal for a specific wireline standard option with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Regarding Claim 18, Moiseev further discloses that the first and second reactants of the first and second modules are configured to produce respective first and second volumes of nitrogen (in so far as the use of the reactants necessarily produces its own volume of nitrogen at a given location within the wellbore to treat a given set of perforations).
Claims 3, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Moiseev (RU 2147337) in view of Jurgensmeier, U.S. Patent Publication 2015/0034339, hereinafter referred to as Jurgensmeier.
Regarding Claims 3 and 11, Moiseev teaches the use of the pressure generating tool using sodium azide as a reactant as discussed above, but fails to expressly teach the additional use of potassium nitrate and silicon dioxide.
Additionally, Jurgensmeier teaches the use of a downhole tool which operates to rapidly release large quantities of generated nitrogen gas additionally using potassium nitrate and silicon dioxide as reactant chemicals (Paragraph 0026).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the tool of Moiseev to include potassium nitrate and silicon dioxide as 
Regarding Claim 4, in view of the modifications made in relation to Claim 3 to include additional reactants, Examiner notes that the chemical reactions presented between silicon dioxide and basic reactive metals (such as sodium and potassium) necessarily produces water and alkaline silicate glass.  If a specific reaction is controlled or intended in a manner beyond the reactions which would occur from including such chemical compositions, such a recitation would be required.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Moiseev (RU 2147337) in view of Hill (4,823,875) as applied to Claim 16, and in further view of Jurgensmeier (2015/0034339).
Regarding Claim 17, Moiseev teaches the use of the pressure generating tool using sodium azide as a reactant as discussed above, but fails to expressly teach the additional use of potassium nitrate and silicon dioxide.
Additionally, Jurgensmeier teaches the use of a downhole tool which operates to rapidly release large quantities of generated nitrogen gas additionally using potassium nitrate and silicon dioxide as reactant chemicals (Paragraph 0026).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the tool of Moiseev to include potassium nitrate and silicon dioxide as reactant materials.  Doing so merely constitutes the use of common downhole chemical reactants for use with sodium reactants to produce nitrogen and stabilize the reaction chain (Paragraph 0026).
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moiseev (RU 2147337) in view of Walters et al., U.S. Patent Publication 2017/0198562, hereinafter referred to as Walters.
Claims 5 and 12, Moiseev teaches the use of a nitrogen generating tool which is initiated by an ignitor as detailed above, but fails to expressly disclose that the ignition tool includes a bridgewire.
Additionally, Walters teaches the use of downhole thermal ignition tools which may take multiple common forms including resistor, hotwire, bridgewire, or additional types of ignitors.  
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the generic ignitor tool of Moiseev for a bridgewire ignitor as taught by Walters.  Doing so merely constitutes the substituition of one known generic ignition tool for a common wellbore utilized alternative with a reasonable expectation of success (MPEP 2143, Subsection I, B).  
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moiseev (RU 2147337) in view of Yoshida et al., U.S. Patent 5,186,491, hereinafter referred to as Yoshida.
Regarding Claims 6 and 13, Moiseev teaches the limitations presented in Claims 1 and 10 as previously discussed, but fails to expressly disclose that the ignition tool comprises boron-potassium nitride. 
Additionally, Yoshida teaches the use of a system which includes an ignition element which is used to trigger a rapid gas generation, the ignitor including mixtures of boron and potassium nitride (Col 3, Lines 11-24).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the generic ignitor tool of Moiseev for a boron-potassium nitride ignitor for use in a gas generating tool as taught by Yoshida.  Doing so merely constitutes a substitution of one known gas generating tool ignitor for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Moiseev (RU 2147337) in view of Hill (4,823,875) as applied to Claim 16, and in further view of Yoshida (5,186,491).
Claim 19, Moiseev teaches the limitations presented in Claim 16 as previously discussed, but fails to expressly disclose that the ignition tool comprises boron-potassium nitride. 
Additionally, Yoshida teaches the use of a system which includes an ignition element which is used to trigger a rapid gas generation, the ignitor including mixtures of boron and potassium nitride (Col 3, Lines 11-24).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the generic ignitor tool of Moiseev for a boron-potassium nitride ignitor for use in a gas generating tool as taught by Yoshida.  Doing so merely constitutes a substitution of one known gas generating tool ignitor for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Grubelich et al., U.S. Patent Publication 9,580,976, teaches the use of a downhole tool which uses gas expansion as a means of actuating a downhole element through an ignition chain.
Khudenko, U.S. Patent 5,564,861, teaches the use of a downhole thermal treatment tool which may include a combustible charge system.
Surjaatmadja et al., U.S. Patent Publicaiton 2009/0283260, teaches the use of a downhole explosive tool which may be used to initiate and expand local fractures. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676